 Case 1:19-cv-00487-JMS-KJM Document 40-1 Filed 02/14/20 Page 1 of 3   PageID #:
                                     304

No             IP       Port           Hit Date UTC
  1   141.239.166.110    37839   2019‐07‐28 16:46:16
  2   76.173.87.153      56572   2019‐07‐09 13:43:45
  3   24.25.252.15        8999   2019‐07‐07 04:47:50
  4   98.150.128.239     51021   2019‐07‐07 04:04:24
  5   76.173.235.57      56980   2019‐07‐06 02:27:47
  6   76.173.140.86       6881   2019‐07‐05 22:38:46
  7   141.239.215.201    59203   2019‐07‐16 06:50:02
  8   98.155.212.225     20178   2019‐07‐17 09:06:38
  9   72.130.136.157     34998   2019‐07‐14 08:59:19
 10   76.173.227.72      40959   2019‐07‐14 08:13:47
 11   66.8.240.30        28575   2019‐07‐14 06:59:51
 12   98.151.74.231      61565   2019‐07‐13 02:09:33
 13   72.130.40.182       8999   2019‐07‐12 10:30:04
 14   66.8.200.28        51413   2019‐07‐12 10:13:35
 15   72.130.138.250      8999   2019‐07‐12 05:30:20
 16   98.150.154.70      44178   2019‐07‐11 13:29:46
 17   76.173.225.94      40959   2019‐07‐11 08:05:02
 18   66.8.242.4         51413   2019‐07‐11 04:29:31
 19   76.173.166.52      51884   2019‐07‐11 03:15:12
 20   66.91.68.221       22222   2019‐07‐10 16:28:54
 21   98.155.235.70      10907   2019‐07‐10 10:30:08
 22   72.130.61.112      51413   2019‐07‐10 09:15:52
 23   66.91.38.139       26085   2019‐07‐10 07:57:25
 24   98.150.247.170     15867   2019‐07‐10 07:46:47
 25   50.113.23.6         6881   2019‐07‐10 06:18:59
 26   76.173.245.124     50590   2019‐07‐10 04:20:30
 27   98.151.98.252      56955   2019‐07‐10 03:47:10
 28   76.173.142.89      48093   2019‐07‐10 02:52:34
 29   72.130.255.18      41571   2019‐07‐09 17:35:29
 30   75.85.84.247       34096   2019‐07‐10 01:15:09
 31   66.91.244.107      28179   2019‐07‐08 07:08:27
 32   204.210.122.28      7961   2019‐07‐07 13:40:29
 33   72.130.70.184      29022   2019‐07‐07 10:49:07
 34   76.173.114.81      57274   2019‐07‐07 02:34:22
 35   24.165.39.75       35409   2019‐07‐06 07:39:12




                                            Exhibit "1"
 Case 1:19-cv-00487-JMS-KJM Document 40-1 Filed 02/14/20 Page 2 of 3   PageID #:
                                     305

No                           File Name
  1   Hellboy.2019.720p.HC.HDRip.x264‐MkvCage.Com.mkv
  2   Hellboy.2019.720p.HC.HDRip.x264‐MkvCage.Com.mkv
  3   Hellboy.2019.720p.HC.HDRip.x264‐MkvCage.Com.mkv
  4   Hellboy.2019.720p.HC.HDRip.x264‐MkvCage.Com.mkv
  5   Hellboy.2019.720p.HC.HDRip.x264‐MkvCage.Com.mkv
  6   Hellboy.2019.720p.HC.HDRip.x264‐MkvCage.Com.mkv
  7   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
  8   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
  9   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 10   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 11   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 12   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 13   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 14   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 15   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 16   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 17   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 18   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 19   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 20   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 21   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 22   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 23   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 24   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 25   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 26   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 27   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 28   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 29   Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264‐NTG
 30   Hellboy.2019.720p.HC.HDRip.x264‐MkvCage.Com.mkv
 31   Hellboy.2019.720p.HC.HDRip.x264‐MkvCage.Com.mkv
 32   Hellboy.2019.720p.HC.HDRip.x264‐MkvCage.Com.mkv
 33   Hellboy.2019.720p.HC.HDRip.x264‐MkvCage.Com.mkv
 34   Hellboy.2019.720p.HC.HDRip.x264‐MkvCage.Com.mkv
 35   Hellboy.2019.720p.HC.HDRip.x264‐MkvCage.Com.mkv
 Case 1:19-cv-00487-JMS-KJM Document 40-1 Filed 02/14/20 Page 3 of 3                 PageID #:
                                     306

No                         File Hash                          ISP                 Region
  1   SHA1: 0550544E834856FC1F012A567388F0307CD8A61A   Hawaiian Telcom   Hawaii
  2   SHA1: 0550544E834856FC1F012A567388F0307CD8A61A   Spectrum          Hawaii
  3   SHA1: 0550544E834856FC1F012A567388F0307CD8A61A   Spectrum          Hawaii
  4   SHA1: 0550544E834856FC1F012A567388F0307CD8A61A   Spectrum          Hawaii
  5   SHA1: 0550544E834856FC1F012A567388F0307CD8A61A   Spectrum          Hawaii
  6   SHA1: 0550544E834856FC1F012A567388F0307CD8A61A   Spectrum          Hawaii
  7   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Hawaiian Telcom   Hawaii
  8   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
  9   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 10   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 11   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 12   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 13   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 14   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 15   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 16   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 17   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 18   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 19   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 20   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 21   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 22   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 23   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 24   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 25   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 26   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 27   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 28   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 29   SHA1: 18031E80B3360664B3641E1B7952172740AD5A63   Spectrum          Hawaii
 30   SHA1: 0550544E834856FC1F012A567388F0307CD8A61A   Spectrum          Hawaii
 31   SHA1: 0550544E834856FC1F012A567388F0307CD8A61A   Spectrum          Hawaii
 32   SHA1: 0550544E834856FC1F012A567388F0307CD8A61A   Spectrum          Hawaii
 33   SHA1: 0550544E834856FC1F012A567388F0307CD8A61A   Spectrum          Hawaii
 34   SHA1: 0550544E834856FC1F012A567388F0307CD8A61A   Spectrum          Hawaii
 35   SHA1: 0550544E834856FC1F012A567388F0307CD8A61A   Spectrum          Hawaii
